Citation Nr: 0839308	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-23 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for a low back 
condition.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to March 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, which denied the claims.  The RO in Montgomery, 
Alabama, currently has jurisdiction of his claims.  

In October 2007, the Board remanded both issues to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
additional development.  The appeal is again REMANDED to the 
RO via the AMC.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.  

As an initial matter, the Board notes that pursuant to its 
October 2007 remand, the RO/AMC was instructed to provide the 
veteran with proper notice of, among other things, the 
information and evidence not of record that is necessary to 
substantiate the claims for service connection for low back 
and bilateral knee disorders.  A remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).

Unfortunately, it is not clear whether this instruction was 
complied with.  The Board acknowledges that a letter dated 
November 20, 2007 was sent to the veteran informing him that 
the RO/AMC needed evidence showing that the conditions for 
which he was claiming service connection had existed from 
military service to the present time.  The Board also 
acknowledges that it appears an enclosure entitled "What the 
Evidence Must Show" was sent in conjunction with the letter, 
which presumably would have informed the veteran of the 
information and evidence not of record that was necessary to 
substantiate his claims.  As there is no concrete evidence, 
however, that the veteran received the requisite notice, the 
claims must again be remanded in order to complete the prior 
remand instruction.  

VA's duty to assist a veteran in the development of a claim 
includes providing a medical examination or obtaining a 
medical opinion if review of the evidence of record reveals 
that an examination or opinion is necessary for a decision to 
be rendered.  See 38 C.F.R. § 3.159(c)(4) (2008).  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

With respect to the third factor, the Court in McLendon 
stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  

Review of the veteran's service treatment records reveals 
multiple occasions throughout his period of active duty where 
he had complaints related to his low back and bilateral 
knees.  Since his discharge, the veteran has reported 
continuing problems related to his low back and bilateral 
knees.  See August 2004 notice of disagreement (NOD); June 
2008 VA Form 9.  The Board finds that he is competent to make 
these statements.  

The Board acknowledges that a VA compensation and pension 
(C&P) examination was provided in November 2003, prior to the 
veteran's discharge from active duty.  The Board further 
acknowledges that the VA examiner was unable to provide 
diagnoses for the claimed lumbar spine and bilateral knee 
conditions as there was no pathology to render such 
diagnoses.  Subsequent to this examination report and the 
October 2007 remand, however, the veteran submitted private 
medical evidence that reveals he has been diagnosed with knee 
synovitis; degenerative disc disease (DDD) with central 
annular tear and diffuse disc bulge at L4-5, contributing to 
minimal central stenosis, no discrete disc protrusion; and 
mild facet arthropathy at the lower lumbar spine without 
foraminal stenosis.  See September 2007 record from Horizon 
Medical Care; October 2007 magnetic resonance imaging (MRI) 
from Open MRI of Madison.  

Based on the evidence as a whole, the Board finds that a 
medical examination is necessary for the purpose of 
ascertaining whether any currently diagnosed lumbar spine 
and/or bilateral knee conditions are related to service.  The 
veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence not of record that is 
necessary to substantiate the claims for 
service connection for low back and 
bilateral knee disorders.

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate in the report that the claim 
file was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted.  

The examiner should identify all 
disorders of the bilateral knees.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
greater) that any current bilateral knee 
disorder had its onset during active 
service or is related to any in-service 
event, disease, or injury.  

A rationale for any opinion expressed 
should be provided.

3.  Schedule the veteran for a VA spine 
examination.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  All necessary tests, 
including x-rays if indicated, should be 
conducted.  

The examiner should identify all 
disorders of the low back.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or greater) that any current low back 
disorder had its onset during active 
service or is related to any in-service 
event, disease, or injury.

A rationale for any opinion expressed 
should be provided.

4.  Finally, readjudicate the claims.  If 
the benefits sought on appeal are not 
granted, issue a supplemental statement 
of the case and give the veteran and his 
representative an appropriate amount of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

